EXHIBIT 10.23

AMENDMENT TO

CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT TO CHANGE IN CONTROL AGREEMENT (this “Amendment”) between Waste
Industries USA, Inc., a North Carolina corporation (the “Company”), and
                         (the “Employee”), is made as of this 15th day of
January, 2007.

RECITALS

A. The Company and the Employee are parties to that certain Change in Control
Agreement made as of April 30, 2003 (the “Agreement”).

B. Pursuant to Section 6(c) of the Agreement, the Company and the Employee wish
to amend the Agreement as set forth herein.

AGREEMENTS

NOW, THEREFORE, in consideration of the recitals and mutual covenants herein
contained, it is hereby agreed by and between the Company and the Employee as
follows:

1. Section 1(e) in the Agreement shall be deleted in its entirety and the
following new Section 1(e) shall be substituted in lieu thereof:

For purposes of this Agreement, the “Restricted Area” shall mean the area within
a one hundred (100) mile radius of each place of business of the Company
including, without limitation, the Company’s home office, division offices,
local and branch offices, landfills, transfer stations and recycling centers.

2. Except as specifically set forth herein, the Agreement shall remain in full
force and effect.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee has hereto set his hand and the Company has
caused this Amendment to be executed in its name and on its behalf, and its
corporate seal to be hereunto fixed and attested by its Secretary or Assistant
Secretary, all as of the day and year first above written.

 

      WASTE INDUSTRIES USA, INC. ATTESTED:     By:  

 

        Jim W. Perry       President and CEO

 

                           Secretary       [CORPORATE SEAL]       WITNESSED:    
EMPLOYEE:

 

   

 

Name:  

 

    Name:  

 

 

2